1    George Haines, Esq.
2    Nevada Bar No.: 9411
     Gerardo Avalos, Esq.
3
     Nevada Bar No.: 15171
4    FREEDOM LAW FIRM
5    8985 S. Eastern Ave., Suite 350
     Las Vegas, Nevada 89123
6
     (702) 880-5554
7    (702) 385-5518 (fax)
8    Ghaines@freedomlegalteam.com
     Attorneys for Plaintiff Debra K. Sims
9
10
                       UNITED STATES DISTRICT COURT
11                          DISTRICT OF NEVADA
12
13    Debra K. Sims,                               Case No.: 2:20-cv-02209-KJD-EJY

14
                     Plaintiff,                    Stipulation of dismissal of Bank of
15     v.                                          America, N.A. with prejudice
16
17    Early Warning LLC. and Bank of
18    America N.A.,

19
                     Defendant.
20
21          Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, Debra K.
22   Sims and Bank of America, N.A. stipulate to dismiss Plaintiff's claims against
23   Bank of America, N.A. with prejudice.
24   ///
25   ///
26   ///
27
     _____________________
     STIPULATION                             -1-
1          Each party will bear its own costs, disbursements, and attorney fees.
2          Dated: May 3, 2021.
3
4    FREEDOM LAW FIRM

5     /s/ George Haines           .
6    George Haines, Esq.
     Gerardo Avalos, Esq.
7    8985 S. Eastern Ave., Suite 350
8    Las Vegas, Nevada 89123
     Counsel for Plaintiff Debra K. Sims
9
10   WRIGHT FINLAY & ZAK
11   /s/ Ramir H. Hernandez     .
12   Ramir M. Hernandez, Esq.
     7785 W. Sahara Ave, Suite 200
13
     Las Vegas, Nevada 89117
14   Counsel for Bank of America, N.A.
15
                                           IT IS SO ORDERED:
16
17                                         _______________________________
18                                         UNITES STATES DISTRICT JUDGE
19
20                                                 5/21/2021
                                           DATED:________________________

21
22
23
24
25
26
27
     _____________________
     STIPULATION                            -2-
